Title: To George Washington from Robert Howe, 16 February 1781
From: Howe, Robert
To: Washington, George


                        
                            Dear sir
                            Westpoint 16th feby 1781.
                        
                        I was honoured with your Excellency’s favour of the 15th about half hour since. My earnest wish was, and is,
                            to have the honour of attending you to Newport. the uncertainty of the time of your departure alone would induce me to set
                            out before you, but as this is not possible to be ascertained I would proceed with your leave to Hartford, where a
                                visit to Mr Web’s family long since due might be paid & where I should be directly in
                            your Excellency’s rout. Should your Excellency be prevented from Coming on or be longer detained than you expect, honour
                            me with an intimation of it, and I can wait you either there, at providence or Rhode-island, and my happiness will be to
                            attend you. But if your Excellency’s detention is the result of any circumstances of Service in which I can be the least
                            usefull: if any matter of enterprize is on foot, where I can be employed, for God’s sake do not let me proceed, for the
                            deepest wound my heart could possibly receive would be to be out of the way when military events were taking place. I hope
                            with anxiety your answer and have the honour to be with the greatest respect Dr Sir Your Excellency’s most obedient and
                            Most humble servant
                        
                            Robt Howe
                        
                        
                            P.S. Lest I Should Be absolutely deprived of the pleasure of attending your Excellency, I beg that you
                                will be pleased to forward to me the letters of recommendation so kindly offered for Governor Hancock, Count
                                Rochambeau or any other acquaintance.
                        

                    